      Case 2:17-cv-01277-JJT Document 179 Filed 06/26/19 Page 1 of 26




 1                                                                                            SH

 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9    Crystal Jackson,                                No. CV 17-01277-PHX-JJT (JZB)
10                         Plaintiff,
11    v.                                              ORDER
12
      Inmate Services Corporation, et al.,
13
                           Defendants.
14
15          Plaintiff Crystal Jackson, who is represented by counsel, brought this civil rights
16   action pursuant to 42 U.S.C. § 1983 and state law. (Doc. 1.) Defendants Inmate Services
17   Corporation (ISC) and Ryan Moore move for summary judgment (Docs. 98, 106), and
18   Plaintiff opposes (Docs. 112, 119).1
19          The Court will grant in part and deny in part ISC’s Motion for Summary Judgment
20   and grant in part and deny in part Defendant Moore’s Motion for Summary Judgment as
21   discussed herein.2
22   I.     Plaintiff’s Complaint
23          In her Complaint, Plaintiff alleges the following: in September 2016, she was
24   detained by the state of Colorado for extradition and transportation to Houston County,
25   Alabama. (Doc. 1 ¶ 19.) On September 17, 2016, ISC took custody of Plaintiff for transport,
26
            1
27            To date, Defendant Weiss has not filed a dispositive motion in this action, and the
     time to do so has expired. (See Doc. 167.)
28          2
             Also before the Court is Defendant ISC’s Motion to Preclude Plaintiff’s Expert
     Witness (Doc. 176), which will be addressed in a separate Order.
      Case 2:17-cv-01277-JJT Document 179 Filed 06/26/19 Page 2 of 26




 1   which was handled by Defendants ISC employees Chris Weiss and Ryan Moore. (Id.
 2   ¶¶ 26–27.) On September 20, 2016, during a stop in Arizona, Defendant Weiss escorted
 3   Plaintiff from the ISC van into a public restroom in Arizona and raped her. (Id. ¶¶ 33–38.)
 4   During this encounter, Defendant Moore was asleep in the transport van, and the other
 5   detainees remained in the transport van. (Id. ¶ 35.)
 6          In Count One, Plaintiff brings a state law negligence claim against Defendant ISC
 7   for its negligent training and supervision of Defendants Weiss and Moore. (Id. ¶¶ 45–52.)
 8   In Count Two, Plaintiff brings a state law breach of contract claim against Defendant ISC
 9   and claims that she was a third-party beneficiary of the implied provisions of the contract
10   between Defendant ISC and Houston County which required that Defendant ISC protect
11   the health and safety of the detainees in its custody. (Id. ¶¶ 53–58.) In Counts Three and
12   Four, Plaintiff brings state law negligence claims against Defendants Weiss and Moore,
13   respectively, for failing to respect her right to bodily privacy and failing to obtain medical
14   treatment for Plaintiff. (Id. ¶¶ 59–70.) In Count Five, Plaintiff alleges § 1983 claims under
15   the Fourth, Eighth, and Fourteenth Amendments as to all Defendants.3 Plaintiff claims that
16   Defendant ISC has a policy or custom of allowing male drivers to remain unsupervised
17   while transporting female detainees despite being aware “that one or more of its employees
18   had sexually assaulted transportees in the past.” (Id. ¶¶ 75–76, 78.) Plaintiff also claims
19   that Defendants Weiss and Moore subjected her to unlawful conditions of confinement
20   during the transport where she was not permitted to bathe and was fed “only fast food for
21   meals, generally limited to a sausage biscuit for breakfast and a hamburger or cheeseburger
22   for lunch and dinner.” (Id. ¶¶ 30–31, 83.) Plaintiff also alleges that she was subjected to
23   unreasonable searches and seizures and invasions of her right to bodily integrity. (Id. ¶ 81.)
24   ...
25
26          3
               Although Plaintiff stated the amendments under which she was pursuing her
27   § 1983 claims, she does not clearly specify the nature of her federal claims, which makes
     it difficult for the Court to ascertain which legal standards to apply. Based on its review of
28   the Complaint, the Court construes Plaintiff’s allegations as bringing the following claims:
     failure to protect, failure to train and supervise, excessive force, and conditions of
     confinement.

                                                 -2-
      Case 2:17-cv-01277-JJT Document 179 Filed 06/26/19 Page 3 of 26




 1   II.    Summary Judgment Standard
 2          A court must grant summary judgment “if the movant shows that there is no genuine
 3   dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
 4   Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The
 5   movant bears the initial responsibility of presenting the basis for its motion and identifying
 6   those portions of the record, together with affidavits, if any, that it believes demonstrate
 7   the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323.
 8          If the movant fails to carry its initial burden of production, the nonmovant need not
 9   produce anything. Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Co., Inc., 210 F.3d 1099,
10   1102-03 (9th Cir. 2000). But if the movant meets its initial responsibility, the burden shifts
11   to the nonmovant to demonstrate the existence of a factual dispute and that the fact in
12   contention is material, i.e., a fact that might affect the outcome of the suit under the
13   governing law, and that the dispute is genuine, i.e., the evidence is such that a reasonable
14   jury could return a verdict for the nonmovant. Anderson v. Liberty Lobby, Inc., 477 U.S.
15   242, 248, 250 (1986); see Triton Energy Corp. v. Square D. Co., 68 F.3d 1216, 1221 (9th
16   Cir. 1995). The nonmovant need not establish a material issue of fact conclusively in its
17   favor, First Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 288-89 (1968); however,
18   it must “come forward with specific facts showing that there is a genuine issue for trial.”
19   Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal
20   citation omitted); see Fed. R. Civ. P. 56(c)(1).
21          At summary judgment, the judge’s function is not to weigh the evidence and
22   determine the truth but to determine whether there is a genuine issue for trial. Anderson,
23   477 U.S. at 249. In its analysis, the court must believe the nonmovant’s evidence and draw
24   all inferences in the nonmovant’s favor. Id. at 255. The court need consider only the cited
25   materials, but it may consider any other materials in the record. Fed. R. Civ. P. 56(c)(3).
26   ...
27   ...
28   ...



                                                 -3-
      Case 2:17-cv-01277-JJT Document 179 Filed 06/26/19 Page 4 of 26




 1   III.   Relevant Facts
 2          A.     ISC Policies and Procedures
 3          ISC is a private inmate transportation company that enters into contractual
 4   agreements with agencies nationwide for the transportation of inmates. (Doc. 99 (ISC’s
 5   Statement of Facts) ¶ 4.) ISC’s Policies and Procedures requires two drivers (“Agents”)—
 6   one male and one female—for all transports. (Id. ¶ 10.) According to the ISC Policies and
 7   Procedures, all Agents are required to undergo a full background screening, drug testing,
 8   CPR/first aid certification, psychological evaluation, and 40 hours of classroom training in
 9   the proper handling and restraining of transportees. (Doc. 99-1 at 92 (ISC Ex. 5).)
10          ISC uses a standard 15-passenger van for transports. (Doc. 99 ¶ 12.) Agents
11   typically alternate driving shifts, with one Agent driving during the daytime while the other
12   sleeps, and vice versa for the nighttime shift. (Doc. 99 ¶ 11.) ISC policy prohibits Agents
13   from socializing or fraternizing with transportees, and “[t]here is zero tolerance level for
14   sexual misconduct.” (Id. (ISC Policies and Procedures ¶¶ 1, 3–4).) If an Agent sees another
15   Agent acting inappropriately with a transportee, they must report it to ISC’s owner, Randy
16   Cagle, immediately. (Doc. 99 ¶ 20.)4
17          Agents are required to keep an active supply of bottled water during transport. (Doc.
18   99-1 at 92 (ISC Policies and Procedures ¶ 15).) Agents are responsible for feeding
19   transportees, and approved restaurants include Burger King, Jack in the Box, Sonic,
20   Subway, Arby’s, and Little Caesar. (Id. ¶ 15.) If a transportee’s clothing become soiled
21   during transport, “[A]gents must stop at the nearby facility for donated clothes” or
22   “purchase items from a general store, if needed.” (Id. ¶ 17.) Agents must keep and maintain
23   a full supply of hygiene kits and allow transportees to use them only at facilities. (Id. ¶ 20.)
24   During a transport, male Agents are required to escort male transportees to the restroom
25
26          4
              Throughout her Response to Defendant ISC’s facts, Plaintiff repeats the same
27   statements to dispute Defendant ISC’s factual statements, and oftentimes, Plaintiff’s
     controverting facts do not address Defendant ISC’s factual statement with any particularity.
28   (See Doc. 111 ¶¶ 13(a)–(d), 15(a)–(d), 19(a)–(d), 20(a)–(d).) To the extent Plaintiff merely
     repeats boilerplate statements without specifically disputing the facts being presented by
     Defendant, Plaintiff fails to create a genuine issue as to those particular facts.

                                                  -4-
      Case 2:17-cv-01277-JJT Document 179 Filed 06/26/19 Page 5 of 26




 1   during restroom breaks, and female Agents are required to escort female transportees.
 2   (Doc. 99 ¶ 19.)5
 3          ISC asserts that Agents are given a copy of the Policies and Procedures and are
 4   required to review and sign them. (Doc. 99 ¶ 15.) Plaintiff disputes this fact based on
 5   Defendant Moore’s deposition testimony that she had never seen a copy of the Policies and
 6   Procedures prior to this action being initiated. (Doc. 111 (Pl.’s Resp. to ISC’s Statement of
 7   Facts) ¶ 15(c).)
 8          B.     Plaintiff’s Transport
 9                 1.     Sexual Assaults
10          On September 1, 2016, Plaintiff, who was living in Colorado Springs, Colorado,
11   was arrested pursuant to a warrant that had issued in Houston County, Alabama for
12   shoplifting. (Doc. 99 ¶ 1.) Plaintiff was detained in the El Paso County Jail in El Paso,
13   Texas until September 17, 2016, when she was taken into custody by Defendants ISC
14   Agents Weiss and Moore for transport to Alabama. (Id. ¶ 21.) Plaintiff was seated in the
15   front bench seat directly behind the center console. (Doc. 99 ¶ 22.) The center console of
16   this particular van had a milk crate on the floor that contained files and other items. (Id.)
17          During this particular transport, Defendant Moore would drive during the day and
18   sleep at night; she would sleep with a blanket over her head for privacy and to block out
19   light and sound. (Doc. 104 (Def. Moore’s Statement of Facts) ¶¶ 6, 8.)
20          During her deposition, Plaintiff stated that on the second night of the transport—on
21   or about September 18, 2018—while Defendant Weiss was driving, he had Plaintiff come
22   sit on the milk crate that was between his and Defendant Moore’s seats. (Doc. 99 ¶ 24;
23   Doc. 104 ¶ 34.) Defendant Weiss then proceeded to remove Plaintiff’s handcuffs and touch
24   her vaginal area outside of her clothes. (Doc. 99 ¶ 24.) At the time, Defendant Moore was
25   asleep in the passenger seat with a blanket over her head. (Id.) Plaintiff testified that
26
27          5
              Plaintiff disputes this fact on the ground that restroom breaks “occurred at irregular
28   intervals and the male inmates were often required to urinate in bottles and throw the urine
     out the window of the transport van.” (Doc. 111 ¶ 19(e).) But this does not create a question
     of fact that ISC policy required same-sex escorts during bathroom breaks.

                                                  -5-
      Case 2:17-cv-01277-JJT Document 179 Filed 06/26/19 Page 6 of 26




 1   between September 19 and September 21, the sexual touching continued nightly and
 2   escalated to Defendant Weiss touching Plaintiff under her clothes, and her touching him
 3   and performing oral sex on him. (Id. ¶ 25; Doc. 104 ¶¶ 38–39.) Plaintiff further testified
 4   that on the night of September 22 or 23, 2016, Defendant Weiss stopped at a rest stop in
 5   Arizona, took her into the women’s restroom and raped her while Defendant Moore and
 6   the rest of the transportees were asleep in the van. (Doc. 99 ¶ 26.) Plaintiff stated that
 7   afterwards, Defendant Weiss stopped at a Walgreens to buy Plaintiff new clothes. (Id.
 8   ¶ 27.) Defendant Weiss denies that he was inappropriate with Plaintiff and denies raping
 9   her. (Id. ¶ 27.)
10          Defendant Moore testified at deposition that on one occasion, while the transport
11   was driving through Arizona, she woke up and Plaintiff was sitting between her and
12   Defendant Weiss. (Doc. 99-1 at 85 (Moore Depo. at 36:22–25); Doc. 104 ¶ 51.) Defendant
13   Moore stated that she observed Plaintiff’s hand in Defendant Weiss’s lap with his pants
14   unzipped, and Plaintiff was “[g]iving him a hand job.” (Doc. 111-1 at 47 (Moore Depo. at
15   122:22, 123:2–6, 13–14).) After observing this, Defendant Moore “confronted Plaintiff and
16   asked Plaintiff if anything was going on,” and Plaintiff denied that anything had happened
17   between her and Defendant Weiss. (Doc. 104 ¶ 57.)
18          On September 22, 2016, Defendant Moore informed Cagle via text and phone
19   conversation of what she observed between Plaintiff and Defendant Weiss the night before.
20   (Doc. 99 ¶ 31; Doc. 111-1 at 37 (Moore Depo. at 47: 10–14).)6 Cagle ordered Defendants
21   Weiss and Moore to return to ISC headquarters in Arkansas with Plaintiff and the other
22   transportees so that he could investigate the issue. (Doc. 99 ¶ 31.)
23          During a heated conversation at ISC headquarters, Defendant Weiss told Cagle that
24   he had not engaged in any inappropriate conduct with Plaintiff and that he believed
25   Defendant Moore was lying in order to get off of the transport. (Id. ¶ 33.) Cagle sent
26   Defendant Weiss home after their conversation. (Id.) Defendant Weiss was placed on leave
27
            6
28            At deposition, Cagle testified that Defendant Moore only told him that Defendant
     Weiss and Plaintiff were “playing with each other,” but Defendant Moore never told him
     that she saw Plaintiff touching Defendant Weiss’ penis. (Doc. 99 ¶¶ 40–41.)

                                                 -6-
      Case 2:17-cv-01277-JJT Document 179 Filed 06/26/19 Page 7 of 26




 1   until the investigation into Plaintiff’s allegations was complete. (Id. ¶ 47.) Cagle then
 2   brought Plaintiff into his office to personally interview her, and Plaintiff denied any
 3   inappropriate contact between her and Defendant Weiss. (Id. ¶ 34.) She denied that
 4   Defendant Weiss had sexually assaulted her. (Id. ¶ 35.) During her deposition, Plaintiff
 5   testified that she did not disclose the sexual assault to Cagle because Cagle did not want to
 6   hear anything she had to say and because Defendant Weiss threatened that if she told
 7   anyone, he would drop her off at a jail and leave her there and/or have her charged with a
 8   crime. (Id. ¶ 38; Doc. 111 ¶¶ 34(a), (c).)
 9          After speaking with Defendants and Plaintiff and deciding to send Defendant Weiss
10   home, Cagle allowed Defendant Moore to continue the transport and take Plaintiff to the
11   Houston County Jail (HCJ). (Doc. 99 ¶ 45.) Plaintiff was dropped off at the HCJ on
12   September 24, 2016. (Id.) Upon her arrival at the jail, Plaintiff notified officers of the sexual
13   assault, and she was taken for an examination at Southeast Alabama Medical Center. (Doc.
14   114 ¶ 43.) Due to the length of time between the alleged assault and Plaintiff’s arrival in
15   Houston County, the results of the rape kit examination were inconclusive. (Id. ¶ 44.)
16   Plaintiff was released from the HCJ approximately one week later. (Id. ¶ 45.) The HCJ
17   reported the incident to the FBI. (Id. ¶ 46.)
18                 2.      Transport Conditions
19          With respect to the conditions during Plaintiff’s transport, Plaintiff testified that she
20   and the other transportees
21                 [N]ever got three meals a day. Two, if that. And a meal would
22                 consist of, say, one biscuit or—and then we didn’t get soda or
                   anything like that, which I understand soda was a privilege, but
23                 it would be—like I remember we went through McDonald’s
                   line one time. And Ryan had forgot to—well, she said she
24
                   forgot—to take us to—to get dinner. So we went all the way
25                 from breakfast the first day with no nothing besides bottles of
                   water that were hot, because it was very hot on that van, very
26
                   hot.
27
                   ...
28



                                                     -7-
      Case 2:17-cv-01277-JJT Document 179 Filed 06/26/19 Page 8 of 26




 1                  So we went all day without—we didn’t get dinner, nothing.
                    And the next morning when we finally did go through a drive-
 2                  through again it was McDonald’s, and it was like one sausage
                    biscuit and a cup of water. That’s all we got.
 3
 4   (Doc. 115 at 17–18 (Pl.’s Depo. at 105:24–106:17).) Plaintiff testified that she is allergic
 5   to gluten and cannot eat bread, and that this information was in her paperwork, but when
 6   she informed Defendants Moore and Weiss of her allergy, they responded that “[i]f [she]
 7   can’t eat it, [she] can’t eat it, that they’re not here to give [her] a special diet, just to make
 8   sure [she] ha[s] food.” (Id. at 18–19 (Pl’s Depo. at 106:18–107:18).) However, according
 9   to Defendant Moore, “if an inmate had certain diagnosed dietary restrictions, such as a
10   gluten intolerance, the drivers would adhere to those requirements.” (Doc. 104 (Def.
11   Moore’s Statement of Facts) ¶ 15.) According to the notes from Plaintiff’s September 25,
12   2016 post-transport medical examination, Plaintiff reported that she was “not on a special
13   diet at home” and she appeared “well hydrated, well nourished, [and] in no obvious
14   distress.” (Doc. 104-2 at 51–52.)
15          Plaintiff states that restroom breaks took place “based on when a location was
16   available that was deemed appropriate by the guards for a group of inmates in shackles to
17   use the restroom.” (Doc. 114 ¶ 20.) According to Defendant Moore, restroom breaks took
18   place “either when the van stopped for gas, when Defendants dropped an inmate off at a
19   prison/jail, or when an inmate requested to use the restroom and it was feasible to stop”;
20   this was typically every three to four hours. (Doc. 104 ¶¶ 19–20.) In his sworn affidavit,
21   Dametri Jacobs, who was a detainee on Plaintiff’s transport, states that “the van would stop
22   only three times in a twenty-four hour period for bathroom breaks.” (Doc. 118 at 23.)
23   Plaintiff testified that she and the other tranportees were not given an opportunity to
24   shower, clean up, or brush their teeth. (Id. ¶ 22.)
25          Plaintiff testified that on one occasion during the transport, the van was parked in a
26   parking lot for five hours while Defendants were waiting to pick up another transportee,
27   and even though “[i]t was very, very, very, hot outside,” Defendants did not provide
28   Plaintiff and the other transportees with anything to drink or turn on the van’s air



                                                   -8-
      Case 2:17-cv-01277-JJT Document 179 Filed 06/26/19 Page 9 of 26




 1   conditioning. (Doc. 117-1 at 18–19 (Jackson Depo. at 108:22–109:13.) She also testified
 2   that during the trip, the air conditioner was on “sometimes” but “it didn’t blow hard enough
 3   to circulate and cool that entire van.” (Id. at 109:16–18.)
 4          C.     Prior Allegations Against Defendant Weiss
 5          At deposition, Defendant Moore testified that on a previous transport, she saw
 6   Defendant Weiss rubbing a female transportee’s calf, but she did not report it at that time
 7   to Cagle or anyone else at ISC until the following week when she reported it to Cagle
 8   during the investigation into Plaintiff’s allegations. (Doc. 111-1 at 34–36 (Moore Depo. at
 9   41:1–43:25).) In her Response to ISC’s Statement of Facts, Plaintiff states that “[i]t is
10   obvious from the text messages between Ryan Moore and Randy Cagle that Cagle had
11   prior knowledge of Chris Weiss’s sexual conduct with inmates prior to [Plaintiff’s]
12   transport.” (Doc. 111 ¶ 50(b).) Plaintiff provided copies of several pages of text messages
13   (Doc. 111-1 at 67–76), but she did not specifically cite the text message that supports her
14   stated fact. Further, many of the text messages that Plaintiff provided are illegible. The
15   Court reviewed the readable text messages and was unable to find a text that supports
16   Plaintiff’s statement. Plaintiff testified at deposition that during her conversation with
17   Cagle at ISC headquarters, Cagle mentioned the previous incident involving Defendant
18   Weiss and the female transportee. (Doc. 111-1 at 26 (Jackson Depo. at 220:11–25).
19   IV.    Exhaustion
20          ISC argues that Plaintiff’s claims must be dismissed because she failed to exhaust
21   the administrative remedies that were available to her prior to filing this action. (Doc. 98
22   at 9.) Under the Prison Litigation Reform Act, a prisoner must exhaust “available”
23   administrative remedies before filing an action in federal court. See 42 U.S.C. § 1997e(a);
24   Vaden v. Summerhill, 449 F.3d 1047, 1050 (9th Cir. 2006); Brown v. Valoff, 422 F.3d 926,
25   934-35 (9th Cir. 2005). The prisoner must complete the administrative review process in
26   accordance with the applicable rules. See Woodford v. Ngo, 548 U.S. 81, 92 (2006).
27   Exhaustion is required for all suits about prison life, Porter v. Nussle, 534 U.S. 516, 523
28



                                                 -9-
     Case 2:17-cv-01277-JJT Document 179 Filed 06/26/19 Page 10 of 26




 1   (2002), regardless of the type of relief offered through the administrative process, Booth v.
 2   Churner, 532 U.S. 731, 741 (2001).
 3          The defendant bears the initial burden to show that there was an available
 4   administrative remedy and that the prisoner did not exhaust it. Albino v. Baca, 747 F.3d
 5   1162, 1169, 1172 (9th Cir. 2014); see Brown, 422 F.3d at 936-37 (a defendant must
 6   demonstrate that applicable relief remained available in the grievance process). Once that
 7   showing is made, the burden shifts to the prisoner, who must either demonstrate that she,
 8   in fact, exhausted administrative remedies or “come forward with evidence showing that
 9   there is something in his particular case that made the existing and generally available
10   administrative remedies effectively unavailable to him.” Albino, 747 F.3d at 1172. The
11   ultimate burden, however, rests with the defendant. Id. Summary judgment is appropriate
12   if the undisputed evidence, viewed in the light most favorable to the prisoner, shows a
13   failure to exhaust. Id. at 1166, 1168; see Fed. R. Civ. P. 56(a).
14          If the defendants move for summary judgment for failure to exhaust and the
15   evidence shows that the plaintiff did, in fact, exhaust all available administrative remedies,
16   it is appropriate for the court to grant summary judgment sua sponte for the nonmovant on
17   the issue. See Albino, 747 F.3d at 1176 (pro se prisoner did not cross-move for summary
18   judgment on issue of exhaustion, but because he would have succeeded had he made such
19   a motion, sua sponte grant of summary judgment was appropriate).
20          The Court will deny summary judgment to ISC on exhaustion grounds. ISC has not
21   met its original burden of showing that there was an available administrative remedy
22   available to Plaintiff. Without providing any evidence of the HCJ’s administrative
23   grievance policy, ISC argues, in conclusory fashion, that “Plaintiff has not even used, much
24   less exhausted, her available administrative remedies, thus barring her claims as a matter
25   of law.” (Doc. 98 at 9.) There is no evidence in the record outlining the process an inmate
26   must follow to exhaust a grievance at the HCJ or that such a remedy was available to
27   Plaintiff during her time at the facility. ISC’s one-paragraph argument concerning
28   exhaustion (see Doc. 98 at 9), absent any evidence of an available remedy, is insufficient



                                                 - 10 -
     Case 2:17-cv-01277-JJT Document 179 Filed 06/26/19 Page 11 of 26




 1   grounds for summary judgment. Therefore, the Court will address the merits of Plaintiff’s
 2   claims.
 3   V.     Federal Claims (Count Five)
 4          A.     Defendant ISC
 5          To succeed on a § 1983 claim against a private entity serving a traditional public
 6   function, such as transporting inmates, Plaintiff must show that she: (1) suffered a
 7   constitutional injury; (2) the entity had a policy or custom; (3) the policy or custom
 8   amounted to deliberate indifference to the plaintiff’s constitutional right; and (4) the policy
 9   or custom was the moving force behind the constitutional injury. Monell v. New York City
10   Dep’t of Soc. Servs., 436 U.S. 658, 691-94 (1978); Tsao v. Desert Palace, Inc., 698 F.3d
11   1128, 1138-39 (9th Cir. 2012). Further, if the policy or custom in question is an unwritten
12   one, the plaintiff must show that it is so “persistent and widespread” that it constitutes a
13   “permanent and well settled” practice. Monell, 436 U.S. at 691 (quoting Adickes v. S.H.
14   Kress & Co., 398 U.S. 144, 167-68 (1970)).
15          ISC argues that it is entitled to summary judgment on Plaintiff’s § 1983 claims
16   because there is no evidence that Plaintiff’s constitutional rights were violated as a result
17   of an ISC policy or practice. (Doc. 125 at 7–8.) In response, Plaintiff argues that Monell
18   does not apply in this case and seems to conflate the concept of vicarious liability with the
19   separate concept of qualified immunity; ISC is not seeking qualified immunity. (see Doc.
20   112 at 17–18). Plaintiff concedes that ISC “was performing an ‘exclusive government
21   function’” and that it was a state actor, and the record evidence supports such a finding.
22   (Id. at 15.) Therefore, Monell provides the proper framework for analyzing Plaintiff’s
23   federal claims against ISC.
24          The record shows that ISC policy prohibits its employees from socializing or
25   fraternizing with transportees, that there is a zero-tolerance policy for sexual misconduct,
26   and that during a transport, male employees were required to escort male transportees to
27   the restroom during restroom breaks, and female employees were required to escort female
28   transportees. ISC policy requires one male and one female driver on all transports. With



                                                 - 11 -
     Case 2:17-cv-01277-JJT Document 179 Filed 06/26/19 Page 12 of 26




 1   respect to the conditions on the transport van, under ISC policy, ISC employees were
 2   required to replace a transportee’s clothing if his or her clothing became soiled during
 3   transport and were required to maintain a supply of hygiene kits for transportees to use.
 4   The policy also required employees to keep an active supply of bottled water during
 5   transport and provided an approved list of restaurants for feeding transportees including
 6   Burger King, Jack in the Box, Sonic, Subway, Arby’s, and Little Caesar. Under ISC policy,
 7   ISC employees are required to undergo a full background screening, drug testing, CPR/first
 8   aid certification, psychological evaluation, and 40 hours of classroom training in the proper
 9   handling and restraining of transportees. Further, it is undisputed that upon being informed
10   of possible inappropriate behavior between Plaintiff and Defendant Weiss, Randy Cagle
11   ordered the parties to return to ISC headquarters, questioned Plaintiff and Defendants, and
12   removed Defendant Weiss from the remainder of the transport.
13          In the Complaint, Plaintiff alleges that ISC has a policy or custom of allowing male
14   drivers to remain unsupervised while transporting female detainees despite being aware
15   that Defendant Weiss had sexually assaulted a transportee in the past, but she does not
16   present any facts to refute ISC’s evidence of its policies and procedures. Additionally, to
17   the extent Plaintiff argues that Cagle should have known that Defendant Weiss posed a risk
18   to her safety based on a prior incident between Defendant Weiss and another female
19   transportee that occurred the week before Plaintiff’s transport, the evidence shows that
20   Cagle was not aware of this previous incident until he began investigating the events of
21   Plaintiff’s transport. Plaintiff also contends that the classroom component of ISC employee
22   training only consists of “explaining what paperwork is needed to pick up inmates and how
23   to put handcuffs, belly chains and shackles on inmates.” (Doc. 111 ¶ 15(a).) Even if this is
24   true, it does not support a finding that “the need for more or different training is [so]
25   obvious, and the inadequacy so likely to result in violations of constitutional rights, that
26   the policy[]makers . . . can reasonably be said to have been deliberately indifferent to the
27   need.” Clement v. Gomez, 298 F.3d 898, 905 (9th Cir. 2002) (quoting City of Canton v.
28   Harris, 489 U.S. 378, 390 (1989)).



                                                - 12 -
     Case 2:17-cv-01277-JJT Document 179 Filed 06/26/19 Page 13 of 26




 1          On these facts, there is ample evidence in the record showing that ISC had policies
 2   in place to facilitate the safe transport of inmates who were placed in its custody. Further,
 3   when Randy Cagle was informed of a possible violation of ISC policy, he responded
 4   promptly, questioned the parties involved, and removed Defendant Weiss from the
 5   remainder of the transport. Plaintiff has failed to refute ISC’s evidence regarding its
 6   policies and has failed to present facts showing that ISC’s policy was so deficient that it
 7   amounted to deliberate indifference in violation of her constitutional rights; therefore, her
 8   federal constitutional claims against ISC fail as a matter of law. Accordingly, the Court
 9   will grant summary judgment to ISC as to all of Plaintiff’s § 1983 claims.
10          B.     Defendant Moore
11          Plaintiff alleges that Defendant Moore failed to prevent her from being sexually
12   assaulted and that she was subjected unlawful conditions of confinement, unreasonable
13   seizures, and invasions of her right to bodily integrity during the transport.
14                 1.     Fourteenth Amendment Claims7
15          A pretrial detainee has a right under the Due Process Clause of the Fourteenth
16   Amendment to be free from punishment prior to an adjudication of guilt. Bell v. Wolfish,
17   441 U.S. 520, 535 (1979). A pretrial detainee may therefore allege a cause of action under
18   the Due Process Clause where conditions of confinement, such as food, clothing, shelter,
19   medical care, and personal safety, “amount to punishment.” Bell, 441 U.S. at 535; see
20   DeShaney v. Winnebago Cnty. Dep’t of Soc. Servs., 489 U.S. 189, 200 (1989). Conditions
21   amount to punishment when: (1) the conditions result in a sufficiently serious denial of the
22   minimum standard of care, and (2) the official’s actions or omissions with respect to the
23   conditions are objectively unreasonable, such that it can be inferred that those conditions
24   are imposed for the purpose of punishment. Kingsley v. Hendrickson, ___ U.S. ___, 135 S.
25   Ct. 2466, 2473 (2015); Bell, 441 U.S. at 538; Castro v. Cnty. of Los Angeles, 833 F.3d
26
27          7
              Because Plaintiff was a pretrial detainee during the events underlying the
28   Complaint, Plaintiff’s failure to protect and conditions of confinement claims arise under
     the Fourteenth Amendment, not the Eighth Amendment. Bell v. Wolfish, 441 U.S. 520,
     535 and n. 16 (1979). Therefore, Plaintiff’s Eighth Amendment claim will be dismissed.

                                                 - 13 -
     Case 2:17-cv-01277-JJT Document 179 Filed 06/26/19 Page 14 of 26




 1   1060, 1070-71 (9th Cir. 2016). Thus, to succeed on a claim of unconstitutional conditions
 2   of confinement against an individual defendant, a pretrial detainee must present facts that
 3   show:
 4           (i) the defendant made an intentional decision with respect to the conditions
             under which the plaintiff was confined; (ii) those conditions put the plaintiff
 5
             at substantial risk of suffering serious harm; (iii) the defendant did not take
 6           reasonable available measures to abate that risk, even though a reasonable
             official in the circumstances would have appreciated the high degree of risk
 7           involved—making the consequences of the defendant’s conduct obvious;
 8           and (iv) by not taking such measures, the defendant caused the plaintiff’s
             injuries.
 9
10   Gordon v. Cnty. of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018). Whether the conditions
11   and conduct rise to the level of a constitutional violation is an objective assessment that
12   turns on the facts and circumstances of each particular case. Id.; Hearns v. Terhune, 413
13   F.3d 1036, 1042 (9th Cir. 2005). However, “a de minimis level of imposition” is
14   insufficient. Bell, 441 U.S. at 539 n.21. In addition, the “‘mere lack of due care by a state
15   official’ does not deprive an individual of life, liberty, or property under the Fourteenth
16   Amendment.” Castro, 833 F.3d at 1071 (quoting Daniels v. Williams, 474 U.S. 327, 330-
17   31 (1986)). Thus, a plaintiff must “prove more than negligence but less than subjective
18   intent—something akin to reckless disregard.” Id. The same standards apply to a pretrial
19   detainee’s threat-to-safety or failure-to-protect claim. Id.
20                         a.     Failure to Protect
21           The Court will grant summary judgment to Defendant Moore as to Plaintiff’s
22   failure-to-protect claim. It is undisputed that prior to Defendant Moore observing
23   Plaintiff’s hand in Defendant Weiss’ groin area, Plaintiff had not mentioned any
24   inappropriate behavior by Defendant Weiss to Defendant Moore. It is also undisputed that
25   after observing what she believed to be inappropriate contact between Plaintiff and
26   Defendant Weiss, Defendant Moore confronted Plaintiff, and Plaintiff denied that anything
27   was going on between her and Defendant Weiss. Nonetheless, the following morning,
28   Defendant Moore took reasonable measures to abate the risk of harm to Plaintiff by



                                                 - 14 -
     Case 2:17-cv-01277-JJT Document 179 Filed 06/26/19 Page 15 of 26




 1   contacting ISC owner Randy Cagle and informing him of what she saw. The evidence also
 2   shows that during the alleged sexual assault in the rest stop bathroom, Defendant Moore
 3   was sleeping in the van and was not aware that Defendant Weiss and Plaintiff had left the
 4   van or that they were in the bathroom alone. Under these circumstances, it would not have
 5   been obvious to a reasonable officer in Defendant Moore’s position that the consequences
 6   of napping in shifts with Defendant Weiss would have placed Plaintiff at a substantial risk
 7   of suffering serious harm. Absent any evidence in the record showing that Defendant
 8   Moore’s actions were objectively unreasonable or that her actions amounted to
 9   punishment, Plaintiff’s failure to protect claim against Defendant Moore must be
10   dismissed.
11                          b.   Conditions of Confinement
12          Defendant Moore argues that Plaintiff’s conditions of confinement claim should be
13   dismissed because the conditions during Plaintiff’s transport did not amount to a
14   constitutional violation. (Doc. 103 at 9–14.) In response, Plaintiff argues that during her
15   eight-day transport,
16                 [S]he was handcuffed, with attached belly chain, in a transport
                   van which had neither sleeping facilities nor restroom
17
                   facilities. She was not permitted the opportunity to brush her
18                 teeth or shower throughout the duration of the transport. She
                   received bottled water sparingly and was provided only fast
19                 food meals two times daily, had no exercise other than walking
20                 to a restroom when permitted to do so, and was repeatedly
                   subjected to sexual assault by Chris Weiss culminating in
21                 forced vaginal penetration at a rest stop in Arizona.
22   (Doc. 119 at 4.)
23          On this record, the facts do not show that the conditions Plaintiff endured during the
24   transport placed her “at a substantial risk of suffering serious harm.” Gordon, 888 F.3d
25   1125. The undisputed evidence shows that Plaintiff received two meals a day, had access
26   to bottled water on the van, and that bathroom breaks were permitted during gas stops and
27   when feasible under the circumstances, typically every three to four hours. Even accepting
28   as true transportee Dametri Jacobs’ statement that “during the transport, the van would stop


                                                - 15 -
     Case 2:17-cv-01277-JJT Document 179 Filed 06/26/19 Page 16 of 26




 1   only three times in a twenty-four hour period for bathroom breaks[,]” Plaintiff does not
 2   claim that at any time during the transport she asked to use the restroom and was denied or
 3   that she was forced to soil herself due to lack of restroom breaks. (Doc. 113-1 at 55 (Jacobs
 4   Aff.).) Plaintiff testified that once during the transport, she and the other transportees only
 5   received breakfast and were not provided dinner; but missing one meal does not amount to
 6   a “denial of the minimal civilized measure of life’s necessities.” Farmer v. Brennan, 511
 7   U.S. 825, 834 (1994). Neither does having to drink hot bottled water. Accepting as true
 8   Plaintiff’s assertions that she is allergic to gluten and that Defendants gave her meals
 9   containing bread, there is no evidence that she was unable to remove the bread from her
10   meals herself or that she was forced to eat any food containing gluten. Further, although
11   Plaintiff’s restraints may have been uncomfortable, there is no evidence that her restraints
12   were unreasonably tight or harmful, or that they hindered her from sleeping during the
13   transport. Likewise, there is no evidence that being unable to exercise, shower, or brush
14   her teeth for approximately one week placed Plaintiff at a substantial risk of harm. Plaintiff
15   testified that during the transport, although the air conditioner was on, it did not cool the
16   entire van; but the evidence fails to establish a substantial risk of harm where it shows that
17   Plaintiff was seated in the front row of the van directly behind Defendants Moore and
18   Weiss, and Plaintiff does not claim that she personally could not feel the air conditioner
19   from where she was seated. Plaintiff also testified that on one unspecified day while
20   Defendants Moore and Weiss were picking up another transportee, the transport van was
21   parked in a parking lot for five hours with no air conditioning even though it was very hot
22   that day. While this presents a closer call as to whether Plaintiff was placed at a substantial
23   risk of serious harm, absent any competent evidence showing that Plaintiff was injured as
24   a result of any of the conditions on the transport, her conditions of confinement claim fails,
25   especially where the notes from her post-transport examination, indicated that Plaintiff was
26   well-hydrated and well-nourished with no obvious distress. Plaintiff has not presented any
27   evidence that she suffered from unhealthy weight loss, muscle atrophy, dehydration, or any
28   other facts that would suggest her health was adversely affected in any way by the



                                                 - 16 -
     Case 2:17-cv-01277-JJT Document 179 Filed 06/26/19 Page 17 of 26




 1   conditions on the transport. For the foregoing reasons, with respect to the conditions on the
 2   transport, Defendant Moore has met her burden at summary judgment on the Gordon
 3   factors of substantial risk of harm and actual injury. See Covalt v. Inmate Servs. Corp., No.
 4   15-CV-685-LTB, 2015 WL 2207700, at *5 (D. Colo. May 8, 2015) (holding that a pretrial
 5   detainee’s allegations of uncomfortable seating, lack of exercise and personal hygiene, and
 6   insufficient food, water, and bathrooms breaks during a seven-day, cross-country transport
 7   did not state a Fourteenth Amendment claim and noting that “[a] greyhound bus traveler
 8   would experience similar deprivations taking a trip across the country”).
 9          To the extent Plaintiff argues that the sexual assaults constituted a condition of
10   confinement, there is no evidence that Defendant Moore “made an intentional decision
11   with respect” to that condition so as to place Plaintiff at a substantial risk of harm. As
12   discussed, Plaintiff did not report any of the sexual assaults to Defendant Moore, and after
13   Defendant Moore became aware of possible inappropriate contact between Defendant
14   Weiss and Plaintiff, she confronted Plaintiff about it and reported the incident to Cagle,
15   thus taking reasonable available measures to abate the risk of harm to Plaintiff.
16   Consequently, as to Plaintiff’s sexual assault allegations, Defendant Moore has met her
17   burden on the Gordon factors of intentional decision and risk abatement.
18          Construing the evidence in Plaintiff’s favor, Defendant Moore’s actions during the
19   transport did not deprive Plaintiff of adequate shelter, food, water, or sanitation such that
20   she could be said to have been deprived of the minimal civilized measure of life’s
21   necessities during the eight days of travel. Plaintiff has not identified admissible evidence
22   that creates a material factual dispute, and the record does not support a finding that
23   Defendant Moore’s actions taken during Plaintiff’s transport amounted to a constitutional
24   violation. Accordingly, Plaintiff’s conditions of confinement claim against Defendant
25   Moore will be dismissed.
26                 2.     Fourth Amendment Claim
27          The Court will also dismiss Plaintiff’s Fourth Amendment claim against Defendant
28   Moore. In the Complaint, Plaintiff alleges that she “was subject[ed] to unreasonable



                                                - 17 -
     Case 2:17-cv-01277-JJT Document 179 Filed 06/26/19 Page 18 of 26




 1   seizures and invasions of her right to privacy, and Defendants violated her right to bodily
 2   integrity.” (Doc. 1 ¶ 81.) Defendant Moore moves for summary judgment on this claim
 3   based on the fact that there are no specific facts showing that she was involved in or aware
 4   of the sexual misconduct that occurred during Plaintiff’s transport. (Doc. 103 at 16.) In
 5   response, Plaintiff cites the Eleventh Circuit’s decision in Fundiller v. City of Cooper City,
 6   777 F.2d 1436, 1441–42 (11th Cir. 1985), in which the court stated:
 7                 It is not necessary that a police officer actually participate in
                   the use of excessive force in order to be held liable under
 8                 section 1983. Rather, an officer who is present at the scene and
 9                 who fails to take reasonable steps to protect the victim of
                   another officer’s use of excessive force, can be held liable for
10                 his nonfeasance.
11   (Doc. 119 at 11.)8
12          The Ninth Circuit has similarly held that an officer’s failure to intervene can support
13   an excessive force claim where a bystander-officer has a realistic opportunity to intervene
14   but fails to do so. Lolli v. Cnty. of Orange, 351 F.3d 410, 418 (9th Cir. 2003); Cunningham
15   v. Gates, 229 F.3d 1271, 1289 (9th Cir. 2000) (police officers can be liable for failing to
16   intercede “when their fellow officers violate the constitutional rights of a suspect or other
17   citizen,” but only if they had an opportunity to intercede) (internal citation and quotation
18   omitted). However, that is not the case here. The evidence is undisputed that Plaintiff did
19   not report any of Defendant Weiss’ sexual misconduct, including the rape, to Defendant
20   Moore during the transport. It is also undisputed that upon observing Plaintiff’s hand in
21   Defendant Weiss’ groin area, Defendant Moore confronted Plaintiff and subsequently
22   reported the incident to Randy Cagle. Thus, she took reasonable steps to intervene in the
23   one instance of sexual misconduct that she observed between Defendant Weiss and
24   Plaintiff. There is no evidence that Defendant Moore witnessed any of the other instances
25   of sexual misconduct, or that she had a realistic opportunity to intervene in those instances
26
27
            8
28           Based on Plaintiff’s citation to the Eleventh Circuit’s excessive force standard, the
     Court will construe Plaintiff’s Fourth Amendment claim as an excessive force claim since
     she did not clearly specify the nature of her Fourth Amendment claim in the Complaint.

                                                 - 18 -
     Case 2:17-cv-01277-JJT Document 179 Filed 06/26/19 Page 19 of 26




 1   and failed to do so. Accordingly, Plaintiff’s Fourth Amendment excessive force claim
 2   against Defendant Moore will be dismissed.9
 3   VI.    State Law Claims
 4          A.     Choice of Law
 5          As an initial matter, the parties dispute whether Arizona, Arkansas, or Alabama law
 6   applies to Plaintiff’s state law claims. Plaintiff argues that Arkansas law governs her
 7   negligence claim against ISC and that Alabama law governs her contract claim against ISC.
 8   (Doc. 112 at 4–5, 13.) Although Plaintiff does not specifically state that Alabama law
 9   applies to her negligence claim against Defendant Moore, she cites to Alabama law in her
10   argument pertaining to that claim. (See Doc. 119 at 16.) ISC contends that Arizona law
11   governs all of Plaintiff’s state law claims. (Doc. 125 at 2–3.)
12          In a federal-question action involving supplemental jurisdiction over state law
13   claims, the Court applies the choice of law rules of the forum state. Paulson v. CNF Inc.,
14   559 F.3d 1061, 1080 (9th Cir. 2009), citing Patton v. Cox, 276 F.3d 493, 495 (9th Cir.
15   2002) (“When a federal court sits in diversity, it must look to the forum state’s choice of
16   law rules to determine the controlling substantive law.”); Bass v. First Pac. Networks, Inc.,
17   219 F.3d 1052, 1055 n. 2 (9th Cir. 2000) (“[A] federal court exercising supplemental
18   jurisdiction over state law claims is bound to apply the law of the forum state to the same
19   extent as if it were exercising its diversity jurisdiction.”); see also Klaxon Co. v. Stentor
20   Electric Mfg., Co., 313 U.S. 487, 496 (1941); Ledesma v. Jack Stewart Produce, Inc., 816
21   F.2d 482, 484 (9th Cir. 1987).
22          Under Arizona law, “courts are required to resolve tort issues under the law of the
23   state having the most significant relationship to both the occurrence and the parties with
24   respect to any particular questions.” Sutter Home Winery, Inc. v. Vintage Selections, 971
25   F.2d 401, 407 (9th Cir. 1992) (citing Bates v. Superior Court, Maricopa County, 749 P.2d
26   1367, 1370 (Ariz. 1988)). Arizona courts apply the Restatement (Second) of Conflicts of
27
28          9
             Because Plaintiff’s § 1983 claims against Defendant Moore are being dismissed
     on the merits, the Court will not address Defendant Moore’s qualified immunity argument.

                                                 - 19 -
     Case 2:17-cv-01277-JJT Document 179 Filed 06/26/19 Page 20 of 26




 1   Laws (1971) and consider four factors in making this determination: (1) the place where
 2   the injury occurred, (2) the place where the conduct causing the injury occurred, (3) the
 3   domicile of the parties, and (4) the place where the parties’ relationship is centered. Bates,
 4   749 P.2d at 1369-70. The analysis is qualitative not quantitative. Id. at 1370.
 5          In Bates, the court noted that the Restatement provides a specific qualitative
 6   guideline for personal injury cases:
 7                 In an action for a personal injury, the local law of the state
                   where the injury occurred determines the rights and liabilities
 8                 of the parties, unless, with respect to the particular issue, some
 9                 other state has a more significant relationship under the [§ 6
                   Choice-of-Law Principles] to the occurrence and the parties, in
10                 which event the local law of the other state will be applied.
11   Bates, 749 P.2d at 1370 (citing Restatement § 146).
12          With respect to Plaintiff’s negligent supervision and retention claim against ISC,
13   the Court will apply Arkansas law. Although the record supports that one of Plaintiff’s
14   injuries—the restroom sexual assault—occurred in Arizona, there is no evidence in the
15   record of where, during the cross-country transport, the other sexual assaults took place.
16   On the other hand, ISC is headquartered in Arkansas and decisions regarding Defendants
17   Weiss and Moore’s employment and supervision were made in Arkansas. Cagle’s
18   investigation also took place at the ISC headquarters in Arkansas. On these facts, the Court
19   finds that Arkansas has a more significant relationship to Plaintiff’s negligence claim
20   against ISC than Arizona.
21          The Court will also apply Arkansas law to Plaintiff’s contract claim against ISC.
22   Under § 187 of the Restatement, “[t]he law of the state chosen by the parties to govern their
23   contractual rights and duties will be applied,” but in this case, the details of the contract
24   between ISC and the HCJ have not been placed in the record. Absent any evidence that
25   ISC and the HCJ’s contract specified what state law would apply to any disputes, the Court
26   must apply the law of the state that has the most significant relationship to the transaction
27   and the parties by considering the following factors: the place of contracting; the place of
28



                                                 - 20 -
     Case 2:17-cv-01277-JJT Document 179 Filed 06/26/19 Page 21 of 26




 1   negotiating; the place of performance; the location of the subject matter of the contract;
 2   and the domicile of the parties to the contract. Id. § 188.
 3          Plaintiff states that ISC and the HCJ entered into an “oral transport agreement” but
 4   fails to cite to where this is supported in the record. (Doc. 112 at 13.) On the limited
 5   evidence provided regarding the terms of the contract, the Court is unable to determine
 6   where the contract was negotiated and formed. Contrary to Plaintiff’s argument, based on
 7   the available evidence, other than being a party to the contract, Alabama has no other
 8   relationship to the events underlying her claim. Plaintiff’s injuries took place before she
 9   arrived in Alabama, none of the parties to this action are domiciled in Alabama, the alleged
10   breach of contract was committed by ISC who is headquartered in Arkansas. The place of
11   performance and subject matter of the contract are less informative to the Court’s analysis
12   because the contract was performed throughout multiple states during the course of the
13   transport. Accordingly, based on the available facts regarding the contract between ISC
14   and the HCJ, the Court will also apply Arkansas law to Plaintiff’s breach of contract claim
15   against ISC.
16          B.      Defendant Moore
17          Plaintiff alleges that Defendant Moore negligently breached the duty of care that
18   she owed to Plaintiff by: (a) failing to protect her from sexual assaults by Defendant Weiss;
19   (b) failing to obtain medical treatment for Jackson; (c) failing to report the sexual assault
20   to law enforcement; and (d) transporting Jackson under inhumane and tragically unsafe
21   conditions. (Doc. 1 ¶ 68.)
22          As mentioned previously, Plaintiff cites to an Alabama case in her argument on this
23   claim, but she does not specifically argue for the Court to apply Alabama law to her
24   negligence claim against Defendant Moore. (See Doc. 119 at 16.) On the other hand,
25   Defendant Moore cites to Ninth Circuit cases in her argument for dismissal of the
26   negligence claim. (Doc. 103 at 19.)10 However, neither party has set forth the applicable
27
            10
28           Defendant Moore relies on the Ninth Circuit’s decision in Miller v. Clark Cnty.,
     340 F.3d 959 (9th Cir. 2003), for the proposition that because Plaintiff’s § 1983 claims
     have been dismissed “so too does her state law negligence claims fail.” (See Doc. 103

                                                 - 21 -
     Case 2:17-cv-01277-JJT Document 179 Filed 06/26/19 Page 22 of 26




 1   negligence standard or applied said standard to the facts of this case. (See Doc. 103 at 19–
 2   20; Doc. 119 at 15–16; Doc. 130 at 16–17.)11 Accordingly, there remains a material
 3   question of fact as to whether Defendant Moore’s conduct during the transport amounted
 4   to negligence, and the Court will deny Defendant Moore’s Motion for Summary Judgment
 5   with respect to Plaintiff’s state law negligence claim.
 6          C.     Defendant ISC
 7                 1.     Negligent Supervision and Retention (Count One)
 8          Under Arkansas law, “employers are subject to direct liability for their negligent
 9   supervision or negligent retention of employees when third parties are injured as a result
10   of the tortious acts of those employees.” Saine v. Comcast Cablevision of Ark., Inc., 126
11   S.W.3d 339, 342 (Ark. 2003). To succeed on such a claim requires “proof that the employer
12   knew, or through the exercise of ordinary care, should have known that the employee’s
13   conduct would subject third parties to an unreasonable risk of harm.” Id.
14          Plaintiff argues that Cagle was aware of Defendant Weiss’ previous sexual
15   misconduct towards another female transportee and knew or should have known through
16   the exercise of ordinary care that his “conduct would subject third parties to an
17   unreasonable risk of harm.” (Doc. 112 at 6.) Defendant argues, and the Court agrees, that
18   the evidence in the records shows that Cagle was not informed of this prior incident until
19   September 22, 2016 when he began investigating the events of Plaintiff’s transport.
20   Defendant Moore testified that she did not mention the previous incident to Cagle until she
21   informed him of what she had observed between Defendant Weiss and Plaintiff. After
22
23   at 19.) Plaintiff’s reliance on Miller is misplaced. In Miller, the court found that dismissal
     of the plaintiff’s Fourth Amendment excessive force claim necessarily required the
24   dismissal of his state law assault and battery claim because “under Washington law a police
     officer is liable for assault or battery in effecting an arrest only if the officer used force
25   unreasonable under the . . . Fourth Amendment.” Miller, 340 F.3d 968, n.14. The court’s
     holding applies within the specific context of an excessive force claim and Washington’s
26   assault and battery statute. It was not intended as a blanket conclusion that dismissal of §
     1983 automatically nullifies a state law claim. For the same reason, Defendant Moore’s
27   reliance on Marquez v. City of Phoenix, 693 F.3d 1167 (9th Cir. 2013) is misplaced as well.
     (See Doc. 103 at 19.)
28          11
              Because the parties failed to establish the negligence standard, the Court will not
     address which state’s law applies to Plaintiff’s negligence claim against Defendant Moore.

                                                 - 22 -
     Case 2:17-cv-01277-JJT Document 179 Filed 06/26/19 Page 23 of 26




 1   Defendant Moore told Cagle what she observed, he promptly called everyone back to ISC
 2   headquarters, investigated the situation, and removed Defendant Weiss from the transport.
 3   On these facts, the record does not support a finding that ISC knew or should have known
 4   that Defendant Weiss posed an unreasonable risk of harm to third parties. Accordingly,
 5   Plaintiff’s negligent supervision and retention claim against ISC will be dismissed.
 6                  2.     Breach of Contract (Count Two)
 7          In Arkansas, it is presumed “that parties contract only for themselves and thus, a
 8   contract will not be construed as having been made for the benefit of a third party unless it
 9   clearly appears that such was the intention of the parties.” Elsner v. Farmers Ins. Group,
10   Inc., 220 S.W.3d 633, 635 (Ark. 2005). “If a contract is made for the benefit of a third
11   party, then it is actionable by such third party if there is substantial evidence of a clear
12   intention to benefit that third party.” (Id.)
13          The available facts do not overcome the presumption that ISC and the HCJ
14   contracted only for themselves. It is undisputed that Plaintiff was not a party to the contract.
15   Neither the contract nor its particular terms have been presented in the record, so there is
16   no evidence that ISC and the HCJ clearly intended to benefit Plaintiff. Plaintiff argues that
17   “[t]he oral contract in question was made specifically for the purpose of transporting one
18   person, the Plaintiff herein, from Colorado to Alabama. Plaintiff was to have received the
19   direct as opposed to the incidental benefit of the safety provision implied as part of the
20   contract.” (Doc. 112 at 13.) But again, as with many of Plaintiff’s other arguments, she
21   does not cite to a specific portion of the record to support this statement. Absent any
22   evidence that ICS and the HCJ intended to directly benefit Plaintiff by entering into a
23   contract, the Court presumes that they only intended to contract for themselves, and
24   Plaintiff’s breach of contract claim must be dismissed.12
25
            12
26             The Court would reach the same conclusion even if it applied Alabama law, which
     operates under a nearly identical standard to Arkansas for third-party breach of contract
27   claims. See Swann v. Hunter, 630 So.2d 374, 376 (Ala. 1993) (“To recover in a breach
     of contract action, as a third-party beneficiary, the plaintiff must prove the following: (1)
28   that the contracting parties intended, when they entered the contract, to bestow a direct, as
     opposed to an incidental, benefit upon a third party, (2) that the plaintiff was the
     intended third-party beneficiary of the contract, and (3) that the contract was breached.”).

                                                     - 23 -
     Case 2:17-cv-01277-JJT Document 179 Filed 06/26/19 Page 24 of 26




 1                 3.     Vicarious Liability (Counts Three and Four)
 2          In Counts Three and Four, Plaintiff seeks to impute Defendants Moore and Weiss’
 3   allegedly negligent conduct to ISC. (Doc. 1 ¶¶ 60, 66.)
 4          Under Arizona law,13 “an employer may be held vicariously liable under the
 5   doctrine of respondeat superior for the negligent acts of its employee acting within the
 6   course and scope of employment.” Premier Funding Groups LLC v. Aviva Life and Annuity
 7   Co., CV 14-01633-PHX-DGC, 2015 WL 789743, at *6 (D. Ariz. Feb. 25, 2015) (quoting
 8   Engler v. Gulf Interstate Eng’g, Inc., 258 P.3d 304, 309 (Ariz. App. 2011)). “An
 9   employee’s conduct falls within the scope of employment if it is the kind the employee is
10   employed to perform, it occurs within the authorized time and space limits, and furthers
11   the employer’s business even if the employer has expressly forbidden it.” Id. at 700
12   (internal citation omitted). To establish vicarious liability for an employee’s negligent acts,
13   the employee must be “(1) subject to the employer’s control or right of control, and (2)
14   acting in furtherance of the employer’s business.” Engler, 258 P.3d at 492 (citing Robarge
15   v. Bechtel Power Corp., 640 P.2d 211, 214 (Ariz. App. 1982)). “A wrongful act committed
16   by an employee while acting in his employer’s business does not take the employee out of
17   the scope of employment, even if the employer has expressly forbidden the act.” Ortiz v.
18   Clinton, 928 P.2d 718, 723 (Ariz. App. 1996). Therefore, “an employee’s improper actions,
19   even those serving personal desires, will be deemed motivated to serve the employer if
20   those actions are incidental to the employee’s legitimate work activity.” Dube v. Desai,
21   186 P.3d 587, 590 (Ariz. App. 2008); see State v. Schallock, 941 P.2d 1275, 1283 (Ariz.
22   1997) (when a supervisor harasses an employee from some personal desire, he commits
23   the harassment in the course and scope of performing his duties, so long as he is authorized
24   to perform those duties). Whether an employee’s tortious conduct falls within the scope of
25   employment is generally a question of fact. McCloud v. State, Ariz. Dep’t of Pub. Safety,
26   170 P.3d 691, 700 (Ariz. App. 2007).
27
            13
28            The parties cite to Arizona case law in their arguments, so the Court will apply
     Arizona law to Plaintiff’s vicarious liability claim against ISC. (See Doc. 98 at 15–17; Doc.
     112 at 14–15; Doc. 125 at 6–7.)

                                                 - 24 -
     Case 2:17-cv-01277-JJT Document 179 Filed 06/26/19 Page 25 of 26




 1          ISC argues that it cannot be held vicariously liable for Defendant Moore and Weiss’
 2   conduct because they were not acting within the scope of their employment when the
 3   allegedly tortious conduct occurred. (Doc. 98 at 15 (citing Smith v. Am. Exp. Travel Related
 4   Servs. Co., 876 P.2d 1166 (Ariz. App. 1994).) Plaintiff contends that Defendants were
 5   acting within the scope of their employment when the allegedly tortious acts were
 6   committed. (Doc. 112 at 14 (citing Schallock, 941 P.2d at 1283 .)
 7          Under the given facts, there remains a triable issue of fact as to whether Defendants
 8   Moore and Weiss were acting within the scope of their employment when they committed
 9   the purportedly negligent acts. Plaintiff alleges that the conditions of her transport were
10   inhumane and unsafe, and the undisputed facts show that Defendants Moore and Weiss
11   were responsible for feeding, restraining, monitoring, and providing a safe environment for
12   Plaintiff during the course of the transport. Even if their conduct violated ISC policy, this
13   does not prohibit their actions from being imputed to ISC under these circumstances where
14   a reasonable jury could find that Defendants Moore and Weiss’ actions were taken in
15   furtherance of ISC’s business. Likewise, even though ISC policy expressly forbids sexual
16   contact between employees and transportees, an employee who violates this policy may
17   act within the course of his or employment. See Schallock, 941 P.2d at 1283 (an employee
18   may act within the scope of authorized employment when sexually harassing subordinates).
19   Accordingly, the Court will deny ISC’s Motion for Summary Judgment with respect to
20   Plaintiff’s claim that ISC is liable for Defendant Moore and Weiss’ allegedly negligent
21   conduct.
22   IT IS ORDERED:
23          (1)    The reference to the Magistrate Judge is withdrawn as to Defendant ISC’s
24   Motion for Summary Judgment (Doc. 98) and Defendant Moore’s Motion for Summary
25   Judgment (Doc. 106).
26          (2)    Defendant ISC’s Motion for Summary Judgment (Doc. 98) is denied as to
27   Plaintiff’s state law claim that ISC is vicariously liable for Defendants Moore and Weiss’
28   negligence, and the Motion is granted as to the remainder of Plaintiff’s claims against ISC.



                                                - 25 -
     Case 2:17-cv-01277-JJT Document 179 Filed 06/26/19 Page 26 of 26




 1         (3)    Defendant Moore’s Motion for Summary Judgment (Doc. 106) is denied as
 2   to Plaintiff’s state law negligence claim, and the Motion is granted as to the remainder of
 3   Plaintiff’s claims against Defendant Moore.
 4         (4)    This matter is referred to Magistrate Judge Eileen S. Willett for a settlement
 5   conference. Counsel for the parties are to confer and contact the chambers of Judge Willett
 6   at (602)-322-7620 to schedule a settlement conference.
 7         Dated this 26th day of June, 2019.
 8
 9                                         Honorable John J. Tuchi
                                           United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                - 26 -
